Summary Prospectus Supplement October 14, 2014 Putnam Global Sector Fund Summary Prospectus dated February 28, 2014 The section Your fund’s management is supplemented to reflect that the fund’s portfolio managers are now Aaron Cooper, Sheba Alexander, Isabel Buccellati, Jacquelyn Cavanaugh, Kelsey Chen, Steven Curbow, Neil Desai, Christopher Eitzmann, Vivek Gandhi, Greg Kelly, David Morgan, Ferat Ongoren, Walter Scully and Di Yao. Mr. Desai joined the portfolio team in October 2014 and is an Analyst. 291191 10/14
